Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/14/21 was filed after the mailing date of the Non-Final Rejection on 1/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1-5,8,10,13-16,18,20-23,25-26 and 28-31 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is.  Langhorn (WO 2017/059868 A1) and Sambasivam (US 2006/0141016 A1).
    PNG
    media_image1.png
    335
    557
    media_image1.png
    Greyscale
	As to claim 1, Langhorn discloses a body side member 20 of an ostomy appliance (Abstract) Fig.1 comprising:  	a proximal surface 24 and a distal surface 26 Fig.1, at least a portion of the proximal surface 24 comprising an adhesive 31 Fig.3 (Fig.1,3 p.3,ll.19-25);	a stoma-receiving opening 32 extending through the body side member 20 (opening 32 extending through 20 Fig.1,p.4,ll.3-4); and 	a layer of a sheet material (as flexible sheet material of wall 39 forming pockets 34 Fig.5 p.11,ll.24-25) different from the adhesive 31 Fig.5 and forming the distal surface of the body side member 20 (as made of thermoplastic elastomers p.12,ll.14 as Fig.5, p.11,ll.24-28); wherein the layer of sheet material covers each of: 	one or more pockets 34 coupled to the distal surface 26 of the body side member 20, each of the one or more pockets containing a manipulatable material 36 Fig.1 p.4,ll.6-7; 	wherein the manipulatable material 36 is movable between a first position inside one of the one or more pockets (not dispensed) to a second position (moved from within to outside pocket as moldable 34 p.4,ll.8-26).
 	Sambasivam teaches a ostomy appliance comprising a body side member (wafer barrier with an adhesive with a neutralizing substance as at least hydrocolloid [0016],ll.5-7;[0015]-[0016]) and a backing layer (wafer, thin sheet, or film [0015],ll.5-6) or accommodating a stoma [0016] and release paper [0019],ll.9),  	 	wherein the manipulatable material (adhesive) further comprises a neutralizing substance adapted to neutralize stomal output (inhibiting component [0016],ll.3-4).
 	However, as to independent claim 1, Langhorn and/or Sambasivam fail to teach or fairly suggest the combination of wherein:  	the layer of sheet material is aqueous dissolvable; 	the layer of sheet material dissolves to move the manipulatable material relative to the adhesive to a second position adapted to position the manipulatable material to neutralize stoma output.
.
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Langhorn and/or Sambasivam to provide the combination of wherein: the layer of sheet material is aqueous dissolvable; the layer of sheet material dissolves to move the manipulatable material relative to the adhesive to a second position adapted to position the manipulatable material to neutralize stoma output.  One of skill would not have been motivated to modify the teachings of Langhorn and/or Sambasivam to provide the above combination elements and arrangement, where Langhorn and/or Sambasivam fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781